DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2017/0047784 to Jung et al. (“Jung”).

As to claim 1 and similarly recited claims 18 and 19, a wireless power transmitter system (¶ 0002), comprising: one or more transmit coils (Fig. 4: 400, 411L); a transmitting device coupled to the one or more transmit coils (Fig. 4: 400, 400L), for driving the one or more transmit coils to transmit wireless power (MPEP § 2111: Intended use is not given patentable weight. In any event, see ¶ 0093); and an ion cooling engine coupled to the transmitting device (Fig. 4: 400, 414) and arranged for cooling at least one of: (1) the wireless power transmitter system, (2) a wireless power receiver system when coupled to the wireless power transmitter system to receive power at one or more receive coils from the wireless power transmitter system (MPEP § 2111: Intended use is not given patentable weight. In any event, see ¶ 0009-0015). 
 
As to claim 2 and similarly recited claim 20, the wireless power transmitter system of claim 1, wherein the ion cooling engine is arranged for cooling at least one of the transmit and receive coils (¶ 0009-0015). 

As to claim 10, the wireless power transmitter system of claim 1, wherein the transmitting device is configured to control airflow from the ion cooling engine in response to a temperature of a battery being charged in a wireless power receiver system (¶ 0009-0015). 
 
As to claim 11, the wireless power transmitter system of claim 1, wherein the transmitting device is configured to control airflow from the ion cooling engine in response to a temperature of at least one transmit coil (¶ 0009-0015). 
 
As to claim 12, the wireless power transmitter system of claim 1, wherein the transmitting device is configured to reduce airflow when a device being charged by the wireless power approaches a full-charge state (¶ 0009-0015). 
 
As to claim 13, the wireless power transmitter system of claim 1, wherein the transmitting device is configured to control airflow from the ion cooling engine in response to a received-power report from a wireless power receiver system (¶ 0009-0015). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US Pub. No. 2016/0218559 to Mehas et al. (“Mehas”).
Jung does not teach foreign object detection. Foreign object detection, however, is known in the art. Mehas, for example, teaches a foreign object detection relying on temperature is a conventional technique in the art (¶ 0005). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have incorporated into Jung’s teaching the conventional foreign object detection technique. Utilizing the conventional technique provides the benefit of safety and charging efficiency improvement while providing foreseeable operating characteristics and results and avoiding unnecessary experimentation. 
As to claim 15, the wireless power transmitter system of claim 1, wherein the transmitting device is configured to detect a foreign object based on matching the wireless power transmitted by the wireless power transmitter system, and a temperature of a battery being charged by the wireless power (Mehas: ¶ 0005). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US Pub. No. 2016/0134129 to Watanabe et al. (“Watanabe”).
Jung does not teach misalignment detection based on temperature. Misalignment detection based on temperature, however, is known in the art. Watanabe, for example, teaches misalignment detection based on temperature (¶ 0022). 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have incorporated into Jung’s teachings the known technique of misalignment detection based on temperature. Utilizing the known technique provides the benefit of safety and charging efficiency improvement while providing foreseeable operating characteristics and results and avoiding unnecessary experimentation. 
As to claim 17, the wireless power transmitter system of claim 1, wherein the transmitting device is configured to detect a misalignment between at least one transmit coil and at least one receive coil based on matching the wireless power transmitted by the wireless power transmitter system, and a temperature of a battery being charged by the wireless power (Watanabe: ¶ 0022). 

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-9 would be allowable because the prior art of record does not teach or suggest a wireless power transmitter having the combinations of elements required by the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851